Filed 11/15/18; pub. order 12/13/18 (see end of opn.)




       IN THE COURT OF APPEAL OF THE STATE OF
                     CALIFORNIA

                  SECOND APPELLATE DISTRICT

                                DIVISION FIVE


ACCO ENGINEERED                                  B282944
SYSTEMS, INC.,
                                                 (Los Angeles County
     Plaintiff and                               Super. Ct. No.
Appellant,                                       BS159740)

        v.

CONTRACTORS' STATE
LICENSE BOARD,

     Defendant and
Respondent.


     APPEAL from judgment of the Superior Court of Los
Angeles County, Mary Strobel, Judge. Affirmed.
     Hunt Ortmann Palffy Nieves Darling & Mah, Dale A.
Ortmann, Lisa Lawrence, for Plaintiff and Appellant.
     Xavier Becerra, Attorney General, Thomas L. Rinaldi,
Supervising Deputy Attorney General, Steve J. Pyun,
Deputy Attorney General, for Defendant and Respondent.
               __________________________

      Plaintiff and appellant ACCO Engineered Systems,
Inc. (Acco) appeals from a judgment denying Acco’s petition
for a writ of mandamus. Acco’s writ petition sought review
of an administrative decision adopted by the Registrar of the
defendant and respondent the Contractors’ State License
Board (Board), finding Acco in violation of Business and
Professions Code section 71101 for failing to obtain a
building permit before replacing a boiler.
      Acco contends it did not violate section 7110 because it
did not willfully disregard the permit requirement. The
company argues that both the administrative law judge and
the trial judge erroneously interpreted the code section to
apply to situations where a contractor inadvertently fails to
obtain a permit. Acco further argues that even under the
administrative judge’s interpretation, the decision is not
supported by substantial evidence. We reject Acco’s various
arguments and affirm the judgment.




     1All further statutory references are to the Business
and Professions Code unless otherwise stated.




                              2
    FACTUAL AND PROCEDURAL BACKGROUND

      Acco is a large contracting company that does over
$800 million in work a year, ranging from large projects like
the renovation of Dodger Stadium or construction on the
Wilshire Grand building to smaller mechanical projects
worth a few thousand dollars.
      In 2014, the Board investigated a complaint that in
2011 and 2012, Acco had replaced a boiler at a commercial
building without obtaining the permits required by a Los
Angeles city ordinance that adopts the California
Mechanical Code’s permitting requirements. After receiving
notice of the Board’s investigation, Acco conducted its own
investigation as well. The company acknowledged that
permits were required and admitted that no permits were
obtained at the time the work was conducted. It belatedly
applied for and obtained the necessary permits in July 2014.
Acco attributed the failure to obtain the needed permits to
the inadvertence of a lower level employee.
      The Board issued a citation, imposing a civil penalty of
$500 on Acco for violation of section 7110, which provides
that “Willful or deliberate disregard and violation of the
building laws . . . constitutes a cause for disciplinary action.”
Acco appealed, and an administrative hearing took place in
September 2015. Board investigator David Dance and Acco’s
Chief Executive Officer Peter H. Narbonne testified.
Narbonne is the company’s responsible managing officer or
license qualifier for six of Acco’s contractor’s licenses. At the




                               3
hearing, it was undisputed that permits were required for
installation of a boiler and a pressure vessel and that Acco
completed the work without obtaining a permit. Both
parties presented written briefs and oral argument on the
key issue of whether Acco’s failure to obtain the required
permits was “willful” within the meaning of section 7110.
      The administrative law judge made factual findings,
which included the following: Acco had a valid contractor’s
license, including a license for the classification of “C-4—
Boiler Hot Water Heating & Steam Fitting.” In the 2011-
2012 time frame, Acco performed work for a
customer/building owner to replace a boiler in the building.
Acco admitted that a permit was required before work
commenced, and that it was responsible for obtaining the
permit. Acco further admitted that, by mistake, it performed
the work without a permit. Finding number 6 stated in full:
“The mistake was that of an employee, a manager who had
been instructed to check with [Acco’s] in-house expert on
building permits on whether a permit was required. All
managers employed by [Acco] were so instructed with
respect to any project as to which the question of whether a
permit was required might arise. In this instance, the
manager failed to check with the in-house expert. The boiler
project was to exchange like for like, replacing an old boiler
with a new one. Permits are not required for many like-for-




                              4
like exchanges.”2 Acco became aware of the mistake when
the Board began an investigation. The company “promptly
sought a permit for and inspection of the work. The permit
issued and by early August 2014, a final inspection of the
work took place. No corrections were required.”
        In its legal conclusions, the administrative judge found
no evidence that Acco’s failure to obtain a permit before
replacing the boiler was “‘deliberate’ within the meaning of
. . . section 7110;”3 however, the administrative law judge
found that Acco’s conduct was “‘willful.’” Noting Acco’s
argument that the failure to obtain the required permit was
an inadvertent mistake, and therefore should not be
considered “willful” under section 7110, the court concluded
that Acco’s “manager who decided to proceed without a
permit was doing so by disregarding both the law requiring a
permit and an instruction from his employer to consult an
in-house expert on building permits. . . . Such double
disregard cannot be characterized as simply inadvertent, but


     2 The employee manager referred to no longer worked
at Acco by the time of the hearing, no testimony from that
employee manager regarding his actions was introduced into
evidence, and the company’s witness, Narbonne, never
talked to the employee and could only surmise what the
employee was thinking.

     3 At the hearing, the investigator, Dance, testified he
made no effort in his investigation to ask or determine
whether an Acco representative made a conscious or
deliberate decision not to obtain a permit.




                               5
rather willful misconduct within the meaning of the statute.”
Noting that civil penalties under the statute serve a dual
purpose—to punish past conduct and to deter future
misconduct—and acknowledging that Acco had made efforts
to ensure compliance with the building laws and took
prompt action to correct their mistake by obtaining the
required permit, the administrative law judge reduced the
penalty amount from $500 to the minimum civil penalty of
$200.
      Acco then filed a petition for a writ of administrative
mandamus pursuant to Code of Civil Procedure section
1094.5 with the trial court. Acco’s petition, like the current
appeal, asserted that the administrative decision
erroneously interpreted section 7110 to not require a
showing of specific intent to disregard and violate the
building laws. Acco also argued that the Board had the
burden to prove a violation of section 7110, and there was no
evidence that Acco had willfully violated the building laws.
The trial court denied the petition, reasoning that the term
“willful” in section 7110 only requires a showing of general
intent, not specific intent to violate the law as Acco was
arguing. The trial court further found that the
administrative record contained substantial evidence to
support the administrative law judge’s finding of a willful
violation, because Acco’s project manager made an
affirmative decision to proceed without a permit when he
disregarded his employer’s instructions to consult Acco’s
permitting coordinator.




                              6
                       DISCUSSION

      Acco does not dispute that a Los Angeles city ordinance
required permits for the boiler replacement, or that it did not
obtain the required permits and was therefore in violation of
the applicable building laws. Acco’s argument for why
section 7110 does not authorize disciplinary action in this
particular case centers on the meaning of the term “willful”
as used in that section. Acco argues that because the failure
to obtain the required permits was an inadvertent mistake
by a low-level employee, it was not a willful violation of the
permit requirement. Acco argues that willful as used in
section 7110 must be interpreted to require a specific intent
to violate the law. In response, the Board argues that a
general intent to act is sufficient to satisfy section 7110’s
requirement of a willful violation of the permit
requirements.
      Considering the statutory scheme as a whole, we reject
Acco’s arguments and agree with the Board that the
Legislature’s use of the term “willful” in section 7110 only
requires a showing of general intent. We also conclude there
is substantial evidence to support the administrative judge’s
determination that Acco willfully violated the applicable
building laws. The fact that an individual employee may not
have been aware of a specific local permit requirement does
not excuse a corporate licensee from complying with the
building laws.




                              7
Standard of review

       On appeal, we review the administrative record to
determine whether factual findings were supported by
substantial evidence. (Handyman Connection of
Sacramento, Inc. v. Sands (2004) 123 Cal. App. 4th 867, 880–
881 (Handyman) [where the challenged sanction is a fine,
and not revocation or suspension of a petitioner’s license, the
trial court and the reviewing court determine whether
substantial evidence supports factual findings]; MHC
Operating Limited Partnership v. City of San Jose (2003) 106
Cal. App. 4th 204, 217–220.) We review questions of law de
novo, applying our own independent judgment. (Owen v.
Sands (2009) 176 Cal. App. 4th 985, 989; Handyman, supra,
at p. 880.) To the extent we are engaging in statutory
interpretation, “we must give deference to the Board’s
interpretations, but not to the exclusion of other tools of
statutory construction. ‘[T]he binding power of an agency’s
interpretation of a statute or regulation is contextual: Its
power to persuade is both circumstantial and dependent on
the presence or absence of factors that support the merit of
the interpretation.’ (Yamaha Corp. of America v. State Bd.
of Equalization (1998) 19 Cal. 4th 1, 7 [(Yamaha)].)”
(Handyman, supra, at p. 881.)




                              8
Statutory interpretation of the Contractors’ State
License Law

       “Our role in construing a statute is to ascertain the
intent of the Legislature so as to effectuate the purpose of
the law. [Citation.] Because the statutory language is
generally the most reliable indicator of that intent, we look
first at the words themselves, giving them their usual and
ordinary meaning. [Citation.] We do not, however, consider
the statutory language in isolation, but rather examine the
entire substance of the statute in order to determine the
scope and purpose of the provision, construing its words in
context and harmonizing its various parts. [Citation.]”
(Alford v. Superior Court (2003) 29 Cal. 4th 1033, 1040.) “We
interpret relevant terms in light of their ordinary meaning,
while also taking account of any related provisions and the
overall structure of the statutory scheme to determine what
interpretation best advances the Legislature’s underlying
purpose.” (Los Angeles County Bd. of Supervisors v. Superior
Court (2016) 2 Cal.5th 282, 293.) The legislative history of a
statute may be useful in this examination. (Dyna–Med, Inc.
v. Fair Employment & Housing Com. (1987) 43 Cal. 3d 1379,
1387.) So may the interpretation of a statute by the agency
charged with implementing it. (Yamaha, supra, 19 Cal.4th
at p. 7.)
       The Contractors’ State License Law (License Law) is
codified at Business and Professions Code section 7000 et
seq. The License Law is to be given a “reasonable and
practical construction” “[i]n light of the intent of the




                              9
Legislature and the purpose behind the statutory scheme—
to protect consumers and the public from dishonest or
incompetent contractors.” (Viking Pools, Inc. v. Maloney
(1989) 48 Cal. 3d 602, 607 (Viking Pools); see also
Handyman, supra, 123 Cal.App.4th at pp. 881–882.)
       Reviewing the statutory scheme as a whole, we begin
with the relevant requirements for obtaining a contractor’s
license. (See, 9 Miller & Starr, Cal. Real Estate (4th ed.
2018) §§ 3:4–3:5, pp. 31-25–31-32.) The Board has authority
to grant licenses not just to individuals, but to business
entities such as partnerships, corporations, or limited
liability companies. If a business entity applies for a license,
it qualifies through an individual who is a responsible
managing officer, manager, member, or employee. (Id. at
p. 31-28; § 7068, subd. (b)(2)–(4).) The individual must
demonstrate his or her general knowledge of the building,
safety, health, and lien laws of the state and of the
administrative principles of the contracting business.
(§ 7068, subd. (d).) He or she is “responsible for exercising
that direct supervision and control of his or her employer’s or
principal’s construction operations to secure compliance with
this chapter and the rules and regulations of the board.”
(§ 7068.1, subd. (a).) Failure to do so is grounds for
disciplinary action and is a misdemeanor, punishable by
imprisonment in jail for up to six months, a fine between
$3,000 and $5,000, or both. (§ 7068.1, subd. (e); see also, 9
Miller & Starr, 9 Cal. Real Estate (4th ed. 2018) § 31.5,
p. 31-29.)




                              10
       “One of the key purposes of the contractor’s license law
is to protect the public against dishonesty and incompetency
in the administration of the contracting business.
[Citations.] The function of an administrative proceeding
such as the one here is not criminal in that its goal is not to
punish the prospective licensee but to protect the public.
The hearing is to insure that the privileges granted under
the license will not be exercised in derogation of the public
interest.” (Housing Development Co. v. Hoschler (1978) 85
Cal. App. 3d 379, 388 (Hoschler), italics added [addressing a
situation where the Board refused to grant a license].)
       Disciplinary proceedings under the License Law serve
a similar purpose of protecting the public. The purpose of
such proceedings “‘is to determine the fitness of a licensed
contractor to continue in that capacity. It is not intended for
the punishment of the individual contractor, but for the
protection of the contracting business as well as the public
by removing, in proper cases, either permanently or
temporarily, from the conduct of a contractor’s business a
licensee whose method of doing business indicates a lack of
integrity upon his part or a tendency to impose upon those
who deal with him. . . .’” (Viking Pools, supra, 48 Cal.3d at
p. 607.) The License Law authorizes disciplinary action
against licensees for a wide variety of conduct, including
willful departure from accepted trade standards (§ 7109),
failure to maintain records (§ 7111), or overpricing after a
state of emergency (§7123.5; Pen. Code, § 396). (See also 9
Miller & Starr, 9 Cal. Real Estate (4th ed. 2018) § 31.11,




                              11
p. 31-71–31-75 [listing grounds for disciplinary action].) The
Board’s authority includes not just authority to revoke or
suspend a contractor’s license, but also the authority to issue
a citation and impose civil penalties between $200 and
$15,000. (9 Miller & Starr, Cal. Real Estate (4th ed. 2018)
§ 31.11, p. 31-69; see also §§ 7099–7099.5.)

Willful violation of building laws

      The portions of the License Law identifying grounds for
disciplinary action vary, and some use the term “willful” in
describing conduct subject to disciplinary action, while
others do not. (See Bailey-Sperber, Inc. v. Yosemite Ins. Co.
(1976) 64 Cal. App. 3d 725, 729 (Bailey-Sperber).) The
statutory scheme does not define the term “willful,” however,
“[w]e must assume that the difference in statutory
phraseology among the sections indicates a legislative
determination to differentiate between conduct not subject to
discipline where inadvertent and that subject to discipline
even inadvertent.” (Id. at p. 729.) For example, the Bailey-
Sperber court drew a distinction between sections that
require willful conduct and those that do not. The court
pointed out that section 7109 only makes departure from
plans, specifications, and trade standards a cause for
discipline if the departure was willful. In contrast, sections
7107 and 7113, which identify project abandonment and
failure to complete within the contract price as causes for




                              12
disciplinary action, do not require that the actions be willful.
(Ibid., fn. 5.)
      In interpreting disciplinary provisions of the License
Law, two later cases have referred to the definition of willful
given in Penal Code section 7, subdivision (1),4 which
requires only a general intent to perform an act, not a
specific intent to violate a law. (People v. Licas (2007) 41
Cal. 4th 362, 366 [“[c]onviction under a statute proscribing
conduct done ‘willfully and maliciously’ does not require
proof of a specific intent”].) In Mickelson Concrete Co. v.
Contractors’ State License Bd. (1979) 95 Cal. App. 3d 631, at
page 635 (Mickelson), the court cited to Penal Code section 7,
subdivision (1)’s definition of “willfully” when it affirmed
discipline under section 7109 based on facts showing a
contractor’s “purposeful departure from accepted trade
standards which may be properly characterized as ‘willful.”’
In Tellis v. Contractors’ State License Bd. (2000) 79
Cal. App. 4th 153 (Tellis), a contractor challenged discipline
imposed under section 7109, subdivision (a), for substandard
work on a home. The statutory text stated, “A willful
departure in any material respect from accepted trade
standards for good and workmanlike construction


     4  The subdivision states “[t]he word “willfully,” when
applied to the intent with which an act is done or omitted,
implies simply a purpose or willingness to commit the act, or
make the omission referred to. It does not require any intent
to violate law, or to injure another, or to acquire any
advantage.” (Pen. Code, § 7, subd. (1).)




                              13
constitutes a cause for disciplinary action, unless the
departure was in accordance with plans and specifications
prepared by or under the direct supervision of an architect.”
(Id. at p. 158.) The Board’s argument in Tellis was similar
to the one it makes in this case, that all that the statute
requires is the willful act of performing substandard
construction; there is no need to demonstrate that the
contractor knew the work was substandard. (Id. at pp. 158–
159.) The Tellis court briefly discussed the Mickelson
decision, noting the Mickelson court’s citation to Penal Code
section 7, subdivision 1. (Id. at p. 159.) The Tellis court
avoided deciding whether general or specific intent was
necessary, instead assuming that section 7109 requires a
contractor to know the work is substandard. It then
concluded there was sufficient evidence to support a finding
of such knowledge, given the egregious nature of the
substandard work, including tiles falling off and a leaking
shower stall. (Id. at pp. 159–160.)
      Acco points out that the only case involving section
7110, the provision at issue here, rather than 7109, focused
on the meaning of “willful” as used in Labor Code section
227, not in section 7110. (Hoschler, supra, 85 Cal.App.3d at
p. 389.) In Hoschler, the contractor argued that its
managing member’s good faith belief he did not have an
obligation to make certain payments to unions negated any
potential violation of Labor Code section 227, which
prohibited an employer from “willfully or with intent to
defraud” failing to make such payments. The court rejected




                             14
the argument, finding substantial evidence in support of the
administrative judge’s conclusion that the failure to pay was
not based upon a good faith dispute. (Id. at pp. 388–389.)
       Acco argues that instead of following the general intent
definition of willful set forth in Penal Code section 7,
subdivision (1), we should follow Kwan v. Mercedes-Benz of
North America, Inc. (1994) 23 Cal. App. 4th 174 (Kwan) and
find that a more targeted definition of willful is needed
under section 7110. In Kwan, a state consumer warranty act
commonly known as a “lemon law” authorized a civil penalty
if a car dealership willfully failed to comply with the lemon
law’s requirements. The lemon law imposed various
obligations on car dealers, including an obligation to replace
or refund the cost of any new car if recurring problems could
not be satisfactorily repaired after multiple attempts. (Civ.
Code, §§ 1790, 1793.2, subd. (d)(2).) Under the law, a car
buyer could obtain compensatory damages from a dealer who
fails to comply with the law’s requirements, and the buyer
would be entitled to additional civil penalties if the dealer’s
failure to comply was “willful.” (Civ. Code, § 1794, subds.
(a), (c).) The Kwan court held that it was error to give a jury
instruction defining willful as “‘simply a purpose or
willingness to commit the act or to make the omission in
question’” (Kwan, supra, at p. 181) because it “‘would render
meaningless or inoperative the Act’s distinction between
willful and nonwillful violations.’” (Id. at p. 184.)
       In Kwan, the jury imposed a civil penalty on the
dealer, despite its manager’s claim that his failure to offer




                              15
the plaintiff either a refund or a replacement vehicle was
based on his good faith, reasonable belief that the plaintiff
had been satisfied by the dealer’s final repair of the vehicle.
(Id. at pp. 179–180.) The dealer argued that in light of that
contention, the jury instruction on willfulness—modeled
after Penal Code section 7, subdivision (1) and stating that a
“willful” act or omission “‘implies simply a purpose or
willingness to commit the act, or to make the omission’”—
was inadequate because it failed to distinguish between a
dealer who believed, reasonably and in good faith, that no
refund or replacement was required under the Act, and one
who had no such belief. (Kwan, supra, 23 Cal.App.4th at
pp. 180–181.)
      But the holding and reasoning in Kwan is necessarily
limited to the specific statutory scheme and fact situation
under consideration in that case. The court made the
limitations of its holding clear, stating that the defendant
“was entitled to an instruction informing the jury its failure
to refund or replace was not willful if it reasonably and in
good faith believed the facts did not call for refund or
replacement. Such an instruction would have given the jury
legal guidance on the principal issue before it in determining
whether a civil penalty could be awarded. The Penal Code
definition of willful, by itself, gave inadequate guidance
under the circumstances of this case.” (Kwan, supra, 23
Cal.App.4th at pp. 186–187.)
      Turning to the License Law, we are not persuaded by
Acco’s argument that the term “willful” in section 7110 must




                              16
be interpreted to require specific intent, meaning that the
licensee intentionally or knowingly decided to disregard and
violate the building laws. First, as Acco appears to
recognize, such an interpretation would result in the term
“willful” being given a different meaning in section 7110
than in section 7109. (See Mickelson, supra, 95 Cal.App.3d
at p. 635.) Second, and more significantly, the rules of
statutory interpretation require us to “‘harmonize statutes,
reconcile seeming inconsistencies in them, and construe
them to give force and effect to all of their provisions.
[Citations.]’” (Pacific Palisades Bowl Mobile Estates, LLC v.
City of Los Angeles (2012) 55 Cal. 4th 783, 805.) An
interpretation of section 7110 that permits discipline when a
licensee fails to comply with the specified laws is consistent
with other provisions of the License Law that require
licensees to demonstrate knowledge of building laws and
other state laws as a condition of obtaining a license (§ 7068,
subd. (d)), imposes penalties for failing to exercise direct
supervision and control over construction operations to
ensure compliance with applicable rules and regulations
(§ 7068.1, subd. (a), (e)), and creates a rebuttable
presumption that “construction performed without a permit
is a willful and deliberate violation.” (§ 7090.)
      Acco argues that interpreting “willful” to only require a
general intent as described in Penal Code section 7,
subdivision (1), renders the term meaningless and converts
section 7110 into a strict liability statute where every
violation of a building requirement would be subject to




                              17
disciplinary action. We disagree. Interpreting section 7110’s
use of the word “willful” as requiring general intent does not
result in strict liability for licensees. We can imagine the
absence of a willful or deliberate disregard of building laws
occurring in the following scenario: A contractor attempts to
obtain a building permit but is unable to obtain one because
the local permitting authority incorrectly believes no permit
is required. Even if it is later established that the permit
should have issued, the contractor’s failure to obtain the
required permit cannot be considered a “willful” violation of
the applicable laws, and therefore discipline under section
7110 would not be warranted. (See, e.g., Rappleyea v.
Campbell (1994) 8 Cal. 4th 975 [relief from default judgment
appropriate where litigants were initially mistakenly
misinformed by court clerk and later by an attorney].) We
can also imagine the absence of willful or deliberate
disregard of building laws where a city’s permitting
requirements are ambiguous or subject to interpretation.
While those particular facts are not before us, we venture to
say that such factual situations might result in a licensee’s
challenged conduct not coming within the ambit of
disciplinary action under section 7110, even where there was
a finding of a violation of the building laws.
      We further reject Acco’s argument that liability under
section 7110 is precluded where a licensee acts in good faith.
Even Justice Werdegar agreed that “moral blameworthiness
is not a necessary element of willful conduct” under the
provision of the Civil Code she was construing in Kwan.




                             18
(Kwan, supra, 23 Cal.App.4th at p. 181, citing Ibrahim v.
Ford Motor Co. (1989) 214 Cal. App. 3d 878, 882–884.) Penal
Code section 7, subdivision (1), also clarifies that an act may
be done “willfully” without an intent “to violate law, or to
injure another, or to acquire any advantage.” (Pen. Code,
§ 7, subd. (1).) As the Board points out, the Penal Code
definition of willfulness has been adopted in other cases
involving discipline of members of licensed professions as
well. (See, e.g., Dahlman v. State Bar (1990) 50 Cal. 3d 1088,
1093 [willful violation of rules governing attorneys “does not
require bad faith or actual knowledge of the provision which
is violated”].)

Substantial evidence supports the finding of a
violation of section 7110

      Acco contends that, even if not interpreted to require a
showing of specific intent to violate the building laws, there
is not substantial evidence in the administrative record to
support the finding that it willfully disregarded the building
laws in violation of section 7110. We disagree.
      Acco tries to characterize the failure to obtain a permit
as an “inadvertent mistake” based on the failure of a single
employee.5 But the employee’s intentional acts are
attributable to the company. The company holds the


     5  Acco did not argue to the administrative law judge or
to the trial court, and does not argue on appeal, that it is not
responsible for actions of its employee manager.




                               19
contractor’s license, and Narbonne is the “responsible
managing officer.” As such, he is “responsible for exercising
that direct supervision and control of [Acco’s] construction
operations to secure compliance with” the laws and
regulations applicable to contractors, at risk of being fined or
even prosecuted for a misdemeanor. (§ 7068.1, subd. (a), (e).)
Acco emphasizes that its policy and procedure is that a
project manager is “supposed to go through the permit
coordinator to determine permit requirements and actually
pull the permit.” Here, the evidence supports that the
project manager made an affirmative decision not to inquire
about the permitting requirements, and to proceed with the
boiler replacement having no permit. This conduct
constitutes willful disregard of the building laws.




                              20
                       DISPOSITION

     The judgment is affirmed. Costs on appeal are
awarded to respondent, the Contractors’ State License
Board.



             MOOR, Acting P.J.

We concur:




             KIM, J.




             JASKOL, J.




      Judge of the Los Angeles Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                             21
Filed 12/13/18
                 CERTIFIED FOR PUBLICATION


       IN THE COURT OF APPEAL OF THE STATE OF
                     CALIFORNIA

                 SECOND APPELLATE DISTRICT

                       DIVISION FIVE


ACCO ENGINEERED                   B282944
SYSTEMS, INC.,
                                  (Los Angeles County
     Plaintiff and                Super. Ct. No.
Appellant,                        BS159740)

       v.
                                  ORDER CERTIFYING
CONTRACTORS’ STATE                OPINION FOR
LICENSE BOARD,                    PUBLICATION

     Defendant and
Respondent.




       THE COURT:

      The opinion in the above-entitled matter filed on
November 15, 2018, was not certified for publication in the
Official Reports. Upon petitioner’s request and for good




                             22
cause appearing, it is ordered that the opinion shall be
published in the official reports.




      Pursuant to California Rules of Court, rule 8.1105(b),
this opinion is certified for publication.



__________________          __________________
     __________________
MOOR, Acting P.J.           KIM, J.                JASKOL,
J.*




     * Judge of the Los Angeles Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                              23